                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

WILLIAM ADAMS,

                    Plaintiff,                             4:19CV3051

       vs.
                                                   ORDER TO SHOW CAUSE
CITY OF LINCOLN, JOSEPH
VILLAMONTE, DANIEL DUFEK, and
CAPITAL TOWING, INC., a Nebraska
corporation;

                    Defendants.




      On January 16, 2020, the court ordered Plaintiff William Adams (“Plaintiff”)
to show cause why the claims against Defendant Capital Towing, Inc. should not
be dismissed for want of prosecution, pursuant to Fed. R. Civ. P. 4(m). (Filing No.
15). As of the date of the January 16, 2020 show cause order, Plaintiff had not filed
a return of service indicating service on Defendant Capital Towing, Inc., and
Defendant Capital Towing, Inc. has not voluntarily appeared. (Id). Plaintiff timely
responded to the court’s show cause order, indicating that he had, and would
again, follow up with the United States Marshal to determine status of service.
(Filing No. 18). Defendant Capital Towing, Inc. was served on February 7, 2020
with the process receipt of the USM-285 summons form filed on February 21,
2020. (Filing No. 19).


      The deadline for Defendant Capital Towing, Inc. to answer or otherwise
respond to Plaintiff’s Amended Complaint was therefore February 28, 2020.
Defendant Capital Towing, Inc. has not, to date, filed an answer or response, and
no explanation has been provided to the court regarding the failure to litigate this
matter.


      Accordingly,


      IT IS ORDERED that Plaintiff shall have until April 3, 2020 to show cause
why its claims against Defendant Capital Towing, Inc. should not be dismissed for
want of prosecution. See NECivR 41.2. The failure to timely comply with this order
may result in dismissal of those claims without further notice.

      Dated this 24th day of March, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
